Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of             ,
20  , by and between Immunomedics, Inc., a Delaware corporation (the
“Corporation”), and             (“Indemnitee”). Capitalized terms used, but not
otherwise defined herein, shall have the meanings set forth in Section 1.

 

RECITALS

 

A.                                    Highly competent and qualified persons
have become more reluctant to serve corporations as directors, officers or in
other capacities unless they are provided with adequate protection through
insurance coverage or adequate indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporation.

 

B.                                    The board of directors of the Corporation
(the “Board”) has determined that, in order to attract and retain competent and
qualified individuals, the Corporation will seek to maintain on an ongoing
basis, at its sole expense, directors’ and officers’ liability insurance to
protect persons serving the Corporation and its subsidiaries from certain
liabilities. However, as a result of changes in the marketplace for insurance it
has become increasingly difficult for corporations to obtain directors’ and
officers’ liability insurance on terms providing reasonable protection at
reasonable cost. The uncertainties relating to directors’ and officers’
liability insurance have increased the difficulty of attracting and retaining
such persons.

 

C.                                    The Board has determined that the
potential inability to attract and retain highly competent and qualified persons
to serve the Corporation would be detrimental to the best interests of the
Corporation and its stockholders and that the Corporation should act to assure
such persons that there will be increased certainty of adequate protection
against risks of claims and actions against them arising out of their service to
and activities on behalf of the Corporation in the future.

 

D.                                    The Board has determined that it is
reasonable, prudent and necessary for the Corporation to contractually obligate
itself to indemnify, and to advance Expenses (as defined in Section 1(f)) on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Corporation free from undue
concern that they will not be so indemnified.

 

E.                                     Indemnitee has agreed to serve the
Corporation in an officer and/or director capacity provided that Indemnitee is
provided the protections available under this Agreement, the Corporation’s
Amended and Restated Certificate of Incorporation (as amended, modified,
supplemented, restated or amended and restated from time to time, the
“Certificate of Incorporation”), the Corporation’s Second Amended and Restated
By-Laws (as amended and/or restated from time to time, the “By-Laws”) and
directors’ and officers’ liability insurance coverage that is adequate in the
present circumstances.

 

F.                                      This Agreement is a supplement to and in
furtherance of any protections provided by the Certificate of Incorporation, the
By-Laws and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder. In addition, Indemnitee will be entitled to indemnification pursuant
to the Delaware General Corporation Law.

 

NOW THEREFORE, in consideration of the foregoing and the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
including Indemnitee’s agreement to serve as a director and/or officer of the
Corporation after the date hereof, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions for Purposes of this
Agreement.  The following terms as used in this Agreement shall have the
meanings set forth below.

 

(a)                                 “Change in Control” means:

 

(i)                                     merger, consolidation or reorganization
approved by the Corporation’s stockholders, unless securities representing more
than 50 percent of the total and combined voting power of the outstanding voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly, by the persons who beneficially owned the
Corporation’s outstanding voting securities immediately prior to such
transaction;

 

(ii)                                  The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets as an entirety or
substantially as an entirety, occurring within a 12-month period, and
representing, at a minimum, not less than 50 percent of the total gross fair
market value of all assets of the Corporation, to any person, entity, or group
of persons acting in consort, other than a sale, transfer or disposition to:
(A) a stockholder of the Corporation in exchange for or with respect to its
stock; (B) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Corporation; (C) a person, or
more than one person acting as a group, that owns, directly or indirectly, 50
percent or more of the total value or voting power of the outstanding stock of
the Corporation; or (D) an entity, at least 50 percent of the total value or
voting power of which is owned by a person described in (C); or

 

(iii)                               Any transaction or series of related
transactions pursuant to which any person or any group of persons comprising a
“group” within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act
of 1934, as amended (other than the Corporation or a person that, prior to such
transaction or series of related transactions, directly or indirectly controls,
is controlled by or is under common control with, the Corporation) becomes
directly or indirectly the beneficial owner (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing (or
convertible into or exercisable for securities possessing) more than 50 percent
of the total combined voting power of the Corporation’s securities outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Corporation or the acquisition of outstanding securities held by one or more of
the Corporation’s stockholders; or

 

(iv)                              A change in the composition of the Board over
a period of 12 consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals whose election is endorsed by a
majority of the members of the Board immediately before the date of election.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Corporation’s incorporation or to create a holding
company that will be owned in the same proportions by the persons who held the
Corporation’s securities immediately before such transaction.

 

(b)                                 “Corporation” includes any domestic or
foreign predecessor entity of the Corporation in a merger or other transaction
in which the predecessor’s existence ceased on consummation of the transaction.

 

(c)                                  “Director” means an individual who is or
was a director of the Corporation or an individual who, while a director of the
Corporation, is or was serving at the Corporation’s request as a director,
officer, partner, trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other entity.  A Director is considered to be serving
an employee benefit plan at the Corporation’s request if that

 

2

--------------------------------------------------------------------------------


 

Director’s duties to the Corporation also impose duties on, or otherwise involve
services by, him or her to the plan or to participants in or beneficiaries of
the plan.

 

(d)                                 “Disinterested Director” or “Disinterested
Officer” means a Director or Officer, respectively, who at the time of a vote or
selection referred to in Section 4(b) or 5(c) is not a party to the Proceeding.

 

(e)                                  “Enterprise” means (i) the Corporation,
(ii) any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise that is an affiliate or wholly or partially owned
subsidiary of the Corporation and of which Indemnitee is or was serving as a
director, trustee, general partner, managing member, officer, employee, agent or
fiduciary, and (iii) any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the express written request of the
Corporation as a director, trustee, general partner, managing member, officer,
employee, agent or fiduciary.

 

(f)                                   “Expenses” includes all reasonable counsel
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or otherwise participating in, a Proceeding.  Expenses also shall
include Expenses incurred in connection with any appeal resulting from any
Proceeding, including the premium, security for, and other costs relating to any
cost bond, supersede as bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

(g)                                  “Independent Legal Counsel” means a law
firm, or a member of a law firm, that is experienced in matters of corporation
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Corporation, (ii) Indemnitee, (iii) any affiliate of the
Corporation or Indemnitee, (iv) any member of Indemnitee’s immediate family,
(v) any company of which Indemnitee is an executive officer, in each case in any
matter material to such party, or (vi) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

(h)                                 “Liability” includes the obligation to pay a
judgment, settlement, penalty, fine (including an excise tax assessed with
respect to an employee benefit plan), or reasonable Expenses actually incurred
with respect to a Proceeding.

 

(i)                                     “Officer” means an individual who is or
was an officer of the Corporation or an individual who, while an officer of the
Corporation, is or was serving at the Corporation’s request as a director,
officer, partner, trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other entity.  An Officer is considered to be serving
an employee benefit plan at the Corporation’s request if that Officer’s duties
to the Corporation also impose duties on, or otherwise involve services by, him
or her to the plan or to participants in or beneficiaries of the plan.

 

(j)                                    “Proceeding” includes any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Corporation or other Enterprise or otherwise and whether civil, criminal,
administrative or investigative, in which

 

3

--------------------------------------------------------------------------------


 

Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was an officer or director of the Corporation, by
reason of any action taken by Indemnitee or of any inaction on Indemnitee’s part
while acting as an officer or director of the Corporation, or by reason of the
fact that Indemnitee is or was serving at the request of the Corporation as a
director, officer, employee, agent or fiduciary of another Enterprise; in each
case whether or not Indemnitee is acting or serving in any such capacity at the
time any liability or expense is incurred for which indemnification can be
provided under this Agreement; including one pending on or before the date of
this Agreement, but excluding one initiated by Indemnitee pursuant to this
Agreement to enforce Indemnitee’s rights under this Agreement.

 

(k)                                 “Reviewing Party” shall mean the person or
persons making the entitlement determination pursuant to Section 5 of this
Agreement, and shall not include a court making any determination under this
Agreement or otherwise.

 

2.                                      Basic Indemnification Arrangement.

 

(a)                                 Obligation to Indemnify; Standard of
Conduct.  Except as provided in Sections 2(e), 2(f), 2(g) or 7 below, the
Corporation shall indemnify Indemnitee and hold harmless Indemnitee, to the
fullest extent authorized or permitted by applicable law, in the event
Indemnitee is made a party to a Proceeding because he or she is or was a
Director or Officer, against Liability incurred in the Proceeding if:

 

(1)                                 Indemnitee conducted himself or herself in
good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of the Corporation; and

 

(2)                                 in the case of any criminal
Proceeding, Indemnitee had no reasonable cause to believe his or her conduct was
unlawful.

 

(b)                                 Service with Respect to Employee Benefit
Plan.  Indemnitee’s conduct with respect to an employee benefit plan for a
purpose he or she believed in good faith to be in the interests of the
participants in and beneficiaries of the plan is conduct that satisfies the
requirement of Section 2(a)(1).

 

(c)                                  Reliance as Safe Harbor.  For purposes of
any determination hereunder, Indemnitee shall be deemed to have acted in good
faith and in a manner reasonably believed to be in or not opposed to the best
interests of the Corporation, or, with respect to any criminal Proceeding, to
have had no reasonable cause to believe Indemnitee’s conduct was unlawful, if
Indemnitee’s conduct was based primarily on: (i) the records or books of account
of the Corporation or relevant entity, including financial statements,
(ii) information supplied to Indemnitee by the officers of the Corporation or
relevant entity in the course of their duties, (iii) the advice of legal counsel
for the Corporation or relevant entity, or (iv) information or records given or
reports made to the Corporation or relevant entity by an independent certified
public accountant, or by an appraiser or other expert selected with reasonable
care by the Corporation or relevant entity.  The provisions of this
Section 2(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the relevant
standard of conduct set forth in this Agreement.

 

(d)                                 Termination of Proceeding Not
Determinative.  The termination of a Proceeding by judgment, order, settlement,
or conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption or be determinative that Indemnitee is not entitled
to indemnification or reimbursement of Expenses hereunder or otherwise.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Limits on Indemnification.  Unless, and
then only to the extent that, a court of competent jurisdiction acting pursuant
to Section 6 of this Agreement or the Delaware General Corporation Law,
determines that, in view of the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification, the Corporation shall not indemnify
Indemnitee under this Agreement:

 

(1)                                 in connection with a Proceeding by or in the
right of the Corporation, except for reasonable Expenses (including an excise
tax assessed with respect to an employee benefit plan) and amounts paid in
settlement not exceeding, in the judgment of the Board, the estimated expense of
litigating the Proceeding to conclusion, actually and reasonably incurred in
connection with the defense or settlement of the Proceeding, including any
appeal thereof; or

 

(2)                                 in connection with a Proceeding by or in the
right of the Corporation with respect to any claim, issue or matter as to which
Indemnitee shall have been adjudged liable to the Corporation.

 

(f)                                   Proceeding Brought by Indemnitee. 
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding or claim brought or made by Indemnitee against the
Corporation or its Directors, Officers, employees or other indemnitees, other
than (i) a Proceeding or claim seeking or defending Indemnitee’s right to
indemnification or advancement of Expenses pursuant to Section 6 of this
Agreement or otherwise, or (ii) a Proceeding authorized by the Board prior to
its initiation.

 

(g)                                  Settlements.  The Corporation acknowledges
that a settlement or other disposition short of final judgment may be successful
if it permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including settlement of such Proceeding with or without payment of money or
other consideration) it shall be presumed that Indemnitee has been successful on
the merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 

(h)                                 Mandatory Indemnification.  The Corporation
shall indemnify Indemnitee to the extent that he or she has been successful, on
the merits or otherwise, in the defense of any Proceeding to which Indemnitee
was a party, or in defense of any claim, issue or matter, because Indemnitee is
or was a Director or Officer, against reasonable Expenses incurred by Indemnitee
in connection with the Proceeding.

 

3.                                      Contribution.

 

(a)                                 Whether or not the indemnification provided
hereunder is available, in respect of any Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall pay the entire amount of any Expenses, judgments, penalties,
fines or amounts paid or to be paid in settlement of such Proceeding without
requiring Indemnitee to contribute to such payment and the Corporation hereby
waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement of any
Proceeding in which the Corporation is jointly liable with Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee without any injunction
or other equitable relief being imposed against Indemnitee.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Without diminishing or impairing the
obligations of the Corporation set forth in the preceding subparagraph, if, for
any reason, Indemnitee shall elect or be required to pay all or any portion of
any judgment or settlement in any Proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall contribute to the amount of Expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Corporation and all officers, directors or employees of the Corporation, other
than Indemnitee, who are jointly liable with Indemnitee (or would be if joined
in such Proceeding), on the one hand, and Indemnitee, on the other hand, from
the transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Corporation and all officers, directors or employees of the
Corporation other than Indemnitee who are jointly liable with Indemnitee (or
would be if joined in such Proceeding), on the one hand, and Indemnitee, on the
other hand, in connection with the events that resulted in such Expenses,
judgments, penalties, fines or settlement amounts, as well as any other
equitable considerations which the Delaware General Corporation Law may require
to be considered. The relative fault of the Corporation and all officers,
directors or employees of the Corporation, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive.

 

(c)                                  The Corporation hereby agrees to indemnify
and hold harmless Indemnitee from any claims of contribution which may be
brought by officers, directors or employees of the Corporation, other than
Indemnitee, who may be jointly liable with Indemnitee.

 

4.                                      Advances for Expenses.

 

(a)                                 Obligations and Requirements.  The
Corporation shall advance, to the extent not prohibited by applicable law, the
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding, and such advancement shall be made within thirty (30) days after the
receipt by the Corporation of any statement requesting such advances (which
shall include invoices received by Indemnitee in connection with such Expenses
but, in the case of invoices in connection with legal services, any references
to legal work performed or to expenditures made that would cause Indemnitee to
waive any privilege accorded by applicable law shall not be included with the
invoice) from time to time, whether prior to or after final disposition of any
Proceeding.  Any such statement shall reasonably evidence the Expenses incurred
by Indemnitee. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the
Corporation to support the advances claimed. Indemnitee shall qualify for
advances upon the execution and delivery to the Corporation of this Agreement,
subject to the condition that if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the
Corporation, Indemnitee shall undertake to the fullest extent permitted by law
to repay the advance.  Such undertaking shall be an unlimited general obligation
of Indemnitee but need not be secured and shall be accepted without reference to
Indemnitee’s financial ability to make repayment.  The right to advances under
this Section 4 shall in all events continue until final disposition of any
Proceeding, including any appeal thereof.

 

(b)                                 Evaluation of Reasonableness of Expenses. 
Evaluation as to reasonableness of Expenses of Indemnitee in the specific case
shall be made in the same manner as the determination that

 

6

--------------------------------------------------------------------------------


 

indemnification is permissible, as described in Section 5 below, except that if
the determination is made by Independent Legal Counsel, evaluation as to
reasonableness of Expenses shall be made by those entitled under
Section 5(c)(3) to select Independent Legal Counsel.  Notwithstanding the
foregoing sentence, any Expenses claimed by Indemnitee shall be deemed
reasonable if the Reviewing Party fails to make the reasonableness evaluation
within thirty (30) days following the Corporation’s receipt of invoices for
specific Expenses to be reimbursed or advanced.

 

5.             Authorization of and Determination of Entitlement to
Indemnification.

 

(a)           Entitlement Determination.  The Corporation and Indemnitee
acknowledge that indemnification of Indemnitee under Section 2 of this Agreement
has been pre-authorized by the Corporation as permitted by the Delaware General
Corporation Law.  Nevertheless, the Corporation shall not indemnify Indemnitee
under Section 2 unless a separate determination has been made in the specific
case that indemnification of Indemnitee is permissible in the circumstances
because Indemnitee has met the relevant standard of conduct set forth in
Section 2(a); provided, however, that: (i) no such entitlement decision need be
made prior to the advancement of Expenses; and (ii) regardless of the result or
absence of any such determination, the Corporation shall make any
indemnification mandated by Section 2(h) above.

 

(b)           To obtain indemnification (including advancement of Expenses)
under this Agreement, Indemnitee shall submit to the Corporation a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Secretary of the Corporation shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

 

(c)           Reviewing Party.  The determination referred to in
Section 5(a) shall be made, at the election of the Board, by any of the
following Reviewing Parties (unless a Change in Control shall have occurred
after Indemnitee first began serving as a Director or Officer, in which case
Indemnitee shall be entitled to designate that the determination shall be made
by Independent Legal Counsel selected in the manner set forth in
Section 5(d) below):

 

(1)           by the Board by a majority vote of a quorum consisting of
Disinterested Directors; or

 

(2)           by a majority vote of a committee duly designated by the Board (in
which designation directors who do not qualify as Disinterested Directors may
participate) consisting solely of two or more Disinterested Directors; or

 

(3)           by Independent Legal Counsel: (A) Selected in the manner
prescribed in paragraph (1) or (2) of this Section 5(c); or (B) if a quorum of
Directors cannot be obtained for purposes of paragraph (1) and the committee
cannot be designated under paragraph (2), selected by a majority vote of the
full Board (in which selected directors who do not qualify as Disinterested
Directors may participate); or

 

(4)           by the stockholders of the Corporation, by a majority vote of a
quorum consisting of stockholders who were not Parties to that Proceeding or, if
no such quorum is obtainable, by a majority vote of stockholders who were not
Parties to that Proceeding.

 

(d)           Selection of Counsel after Change in Control.  If a Change in
Control shall have occurred, Independent Legal Counsel shall be selected by
Indemnitee (unless Indemnitee requests that the

 

7

--------------------------------------------------------------------------------


 

selection be made in the manner described in Section 5(c)(3)), and Indemnitee
shall give written notice to the Corporation advising it of the identity of the
Independent Legal Counsel so selected.  In either event, Indemnitee or the
Corporation, as the case may be, may, within fifteen (15) days after the written
notice of selection has been given, deliver to the Corporation or to Indemnitee,
as the case may be, a written objection to the selection; provided, however,
that the objection may be asserted only on the ground that the counsel so
selected does not meet the requirements of “Independent Legal Counsel” as
defined in Section 1 of this Agreement.  The objection shall set forth with
particularity the factual basis of the assertion.  If a written objection is
made and substantiated, the counsel selected may not serve as Independent Legal
Counsel unless and until the objection is withdrawn or a court has determined
that the objection is without merit.  If, within fifteen (15) days after
submission by Indemnitee of a written request for indemnification, no
Independent Legal Counsel shall have been selected and not objected to, either
the Corporation or Indemnitee may petition the court conducting the Proceeding,
or another court of competent jurisdiction, for resolution of any objection that
shall have been made by the Corporation or Indemnitee to the other’s selection
of Independent Legal Counsel and/or for the appointment as Independent Legal
Counsel of a person selected by the court or by another person that the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Legal Counsel under
Section 5(c).

 

(e)           Cooperation by Indemnitee.  Indemnitee shall cooperate with the
Reviewing Party with respect to its determination of Indemnitee’s entitlement to
indemnification, including providing to the Reviewing Party on reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to the determination.  Any Expenses incurred
by Indemnitee in so cooperating with the Reviewing Party shall be borne by the
Corporation, regardless of the determination as to Indemnitee’s entitlement to
indemnification.

 

(f)            If the Reviewing Party shall not have made a determination within
sixty (60) days after receipt by the Corporation of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that (x) such 60-day period may be extended for a reasonable time, not to exceed
an additional thirty (30) days, if the Reviewing Party in good faith requires
such additional time to obtain or evaluate documentation and/or information
relating thereto; and (y) that the foregoing provisions of this
Section 5(f) shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to
Section 5(c)(4) and if (A) within fifteen (15) days after receipt by the
Corporation of the request for such determination, the Board or the
Disinterested Directors, if appropriate, resolve to submit such determination to
the stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat.

 

(g)           Other.

 

(i)            In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement, and anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence.  Neither the failure of the Corporation
(including by its directors or Independent Legal Counsel) to have made a
determination prior to the commencement of any action

 

8

--------------------------------------------------------------------------------


 

pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation (including by its directors or Independent
Legal Counsel) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has not met the applicable standard
of conduct.

 

(ii)           The Reviewing Party, however chosen, shall make the requested
determination as promptly as reasonably practicable after a request for
indemnification is presented.

 

(iii)          Any determination by Independent Legal Counsel under this
Section 5 shall be delivered in the form of a written opinion to the Board with
a copy to Indemnitee.

 

(iv)          The Corporation shall pay any and all reasonable fees and expenses
of Independent Legal Counsel incurred by the counsel in connection with acting
pursuant to this Section 5, and the Corporation shall pay all reasonable fees
and expenses incident to the procedures of this Section 5, regardless of the
manner in which such Independent Legal Counsel was selected or appointed.

 

(v)           On the due commencement of any action to seek court-ordered
indemnification pursuant to Section 6 of this Agreement, Independent Legal
Counsel shall be discharged and relieved of any further responsibility in that
capacity, subject to the applicable standards of professional conduct then
prevailing.

 

6.             Court-Ordered Indemnification and Advances for Expenses.

 

(a)           Procedure.  If Indemnitee is a party to a Proceeding, he or she
may apply for indemnification or for advances for Expenses to the court
conducting the Proceeding or to another court of competent jurisdiction.  For
purposes of this Agreement, the Corporation consents to personal jurisdiction
and venue in any court in which is pending a Proceeding to which Indemnitee is a
party.  Regardless of any determination by the Reviewing Party that Indemnitee
is not entitled to indemnification or to advancement of Expenses or as to the
reasonableness of Expenses, and regardless of any failure by the Reviewing Party
to make a determination as to the entitlement or the reasonableness of Expenses,
the court’s review shall be a de novo review.  After receipt of an application
and after giving any notice it considers necessary, the court may:

 

(1)           order indemnification or the advance for Expenses if it determines
that Indemnitee is entitled to indemnification or to advance for Expenses under
this Agreement, the Delaware General Corporation Law or otherwise; or

 

(2)           order indemnification or the advance for Expenses if it determines
that, in view of all the relevant circumstances, it is fair and reasonable to
indemnify Indemnitee, or to advance Expenses to Indemnitee, regardless of
whether Indemnitee has met the relevant standard of conduct, complied with the
requirements for advancement of Expenses, or been adjudged liable in a
Proceeding referred to in Section 2(e) above (in which case any court-ordered
indemnification need not be limited to Expenses incurred by Indemnitee, but may
include penalties, fines, amounts paid in settlement, judgments and any other
amounts ordered by the court to be indemnified or advanced).

 

(b)           Payment of Expenses to Seek Court-Ordered Indemnification.  If the
court determines that Indemnitee is entitled to indemnification or to advance
for Expenses, the Corporation shall pay Indemnitee’s reasonable Expenses to
obtain the court-ordered indemnification or advance for Expenses.

 

9

--------------------------------------------------------------------------------


 

7.             Limitations on Indemnification.  Regardless of whether Indemnitee
has met the relevant standard of conduct set forth in Section 2(a), nothing in
this Agreement shall require or permit indemnification of Indemnitee for any
Liability or Expenses incurred in a Proceeding in which a judgment or other
final adjudication establishes that Indemnitee’s actions or omissions to act
were material to the cause of action so adjudicated and constitute:

 

(a)           a violation of criminal law, unless Indemnitee had reasonable
cause to believe his or her conduct was lawful or had no reasonable cause to
believe his or her conduct was unlawful;

 

(b)           a transaction from which Indemnitee derived an improper personal
benefit, including, without limitation, any benefits received through the
purchase and sale by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law; or

 

(c)           willful misconduct or a conscious disregard for the best interests
of the Corporation in a Proceeding by or in the right of the Corporation to
procure a judgment in its favor or in a Proceeding by or in the right of a
stockholder of the Corporation.

 

8.             Exclusive Forum.  The Corporation and Indemnitee acknowledge and
agree that the sole and exclusive forum for any cause of action brought by the
Corporation or Indemnitee arising under this Agreement shall be the United
States District Court for the District of New Jersey, if a basis for federal
court jurisdiction is present, or otherwise, in the Superior Court of New
Jersey, and the Corporation and Indemnitee each hereby submit to the personal
jurisdiction of such court(s).

 

9.             Vested Rights; Specific Performance.  No amendment to the
Certificate of Incorporation or By-Laws of the Corporation or any other
corporate action shall in any way limit Indemnitee’s rights under this
Agreement.  In any Proceeding brought by or on behalf of Indemnitee to
specifically enforce the provisions of this Agreement, the Corporation waives
the claim or defense in that Proceeding that the plaintiff or claimant has an
adequate remedy at law, and the Corporation shall not urge in any such
Proceeding the claim or defense that an adequate remedy at law exists.  The
provisions of this Section 8, however, shall not prevent Indemnitee from seeking
a remedy at law in connection with any breach of this Agreement.

 

10.          Liability Insurance.  To the extent the Corporation maintains an
insurance policy or policies providing directors’ or officers’ liability
insurance, Indemnitee shall be covered by that policy or those policies, in
accordance with its or their terms, to the maximum extent of the coverage
provided under that policy or those policies in effect for any other Director or
Officer of the Corporation, as the case may be.

 

11.          Witness Fees.  Notwithstanding any other provision in this
Agreement, to the extent that Indemnitee is made a witness in any Proceeding to
which Indemnitee is not a party, because he or she is or was a Director or
Officer, the Corporation hereby indemnifies and holds harmless Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

12.          Security for Indemnification Obligations.  The Corporation may at
any time and in any manner, at the discretion of the Board, secure the
Corporation’s obligations to indemnify or advance Expenses to Indemnitee
pursuant to this Agreement.

 

13.          Non-exclusivity, No Duplication of Payments.  The rights of
Indemnitee under this Agreement shall be in addition to any other rights with
respect to indemnification, advancement of

 

10

--------------------------------------------------------------------------------


 

Expenses or otherwise that Indemnitee may have under the Certificate of
Incorporation or By-Laws, the Delaware General Corporation Law or otherwise;
provided, however, that the Corporation shall not be liable under this Agreement
to make any payment to Indemnitee under this Agreement to the extent Indemnitee
has otherwise actually received payment (under any insurance policy, provision
of the Certificate of Incorporation or By-Laws, or otherwise) of the amounts
otherwise payable under this Agreement.  The Corporation’s obligation to
indemnify or advance expenses under this Agreement to Indemnitee who is or was
serving at the request of the Corporation as a director, officer, partner,
trustee, employee or agent of any other entity shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from that other entity.

 

14.          Amendments.  To the extent that the provisions of this Agreement
are held to be inconsistent with the provisions of the Delaware General
Corporation Law, the provisions of that statute shall govern.  To the extent
that the Delaware General Corporation Law is later amended to permit a Delaware
corporation, without the need for stockholder approval, to provide to its
directors greater rights to indemnification or advancement of Expenses than
those specifically set forth here, this Agreement shall be deemed amended to
require the greater indemnification or more liberal advancement of Expenses to
Indemnitee, in each case consistent with the Delaware General Corporation Law as
so amended from time to time.  Otherwise, no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
Corporation and Indemnitee.

 

15.          Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of that payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure those rights, including the
execution of documents necessary to enable the Corporation effectively to bring
suit to enforce those rights; provided, however, that any rights of recovery of
Indemnitee pursuant to any liability insurance policy separately paid for by
Indemnitee shall not be subject to subrogation under this Section 14 except that
any amounts recovered under such policy shall be subject to Section 12 hereof.

 

16.          Waiver.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions of this Agreement
(whether or not similar) nor shall such a waiver constitute a continuing waiver.

 

17.          Binding Effect, Etc.  This Agreement shall be binding on and inure
to the benefit of and be enforceable by the parties to this Agreement and their
respective successors or assigns (including any direct or indirect successor or
assign by purchase, merger, consolidation or otherwise to all or substantially
all of the business and/or assets of the Corporation), spouses, heirs, and
personal and legal representatives.

 

18.          Applicability of Agreement.  This Agreement shall apply
retroactively with respect to acts or omissions of Indemnitee occurring since
the date that Indemnitee first became a Director or Officer, and this Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a Director or Officer, but only in respect of acts or omissions occurring prior
to the termination of Indemnitee’s service as a Director or Officer.

 

19.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever:

 

(a)           the validity, legality, and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that is not itself invalid, illegal, or
unenforceable) shall not in any way be affected or impaired by it;

 

11

--------------------------------------------------------------------------------


 

(b)           the provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties to this Agreement; and

 

(c)           to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section of this Agreement
containing any provision held to be invalid, illegal, or unenforceable, that is
not itself invalid, illegal, or unenforceable) shall be construed so as to give
effect to the intent manifested by it.

 

20.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in Delaware without giving effect to the
principles of conflicts of laws.

 

21.          Headings.  The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.

 

22.          Inducement.  The Corporation expressly confirms and agrees that it
has entered into this Agreement and assumed the obligations imposed on it under
this Agreement in order to induce Indemnitee to serve or continue to serve as a
Director and/or Officer, and the Corporation acknowledges that Indemnitee is
relying on this Agreement in serving as a director, officer, employee or agent
of the Corporation or, at the request of the Corporation, as a director,
officer, partner, trustee, employee, or agent of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other entity.

 

23.          Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information, or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered under this Agreement.  The failure of Indemnitee so to notify the
Corporation shall not relieve the Corporation of any obligation that it may have
to Indemnitee under this Agreement or otherwise.

 

24.          Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if:  (i) delivered by hand and receipted for by the party to whom the
notice or other communication shall have been directed; or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed if to the Corporation, to the principal
office address of the Corporation, or if to Indemnitee, to the address of
Indemnitee last on file with the Corporation, or to any other address that may
have been furnished to Indemnitee by the Corporation or to the Corporation by
Indemnitee, as the case may be.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

The parties hereto have entered into this Agreement effective as of the date
first above written.

 

 

The Corporation:

 

 

 

IMMUNOMEDICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Indemnitee:

 

 

 

 

 

 

 

[NAME]

 

 

 

Address:

 

 

 

 

[Signature Page to Immunomedics, Inc. Indemnification Agreement]

 

--------------------------------------------------------------------------------